           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ALIREZA BAKHTIARI
                                                   No. 3:18-CV-38
      PLAINTIFF,

             v.
                                                   (JUDGE CAPUTO)
JASON MADRIGAL, ET AL.,
                                                   (MAGISTRATE JUDGE
      Defendants.                                  CARLSON)

                                 MEMORANDUM
      Presently before me is Magistrate Judge Carlson’s Report and Recommendation
(Doc. 84) to the Motion for Summary Judgment filed byDefendants John Frawley,
Linda Forshay, Josiah Martin, and Elissa Wenzel (“PCCF Defendants”). (Doc. 31).
For the reasons that follow, the Magistrate Judge’s recommendation to grant the
Motion in part and deny the Motion in part will be adopted in part and rejected in part.
                                   I. Background
      The relevant background on summary judgment is as follows. On August 7,
2012, Alireza Bakhtiari (“Bakhtiari” or “Plaintiff”) pleaded guilty to obstruction of an
official proceeding under 18 U.S.C. § 1512(c)(2) and was sentenced to fifty-one (51)
months in prison, supervised release, and a one-hundred dollar ($100) fine. (Doc.
32,“Defs.’ SMF,” ¶ 1; Doc. 56, “Pl.’s SMF,” ¶ 1). Removal proceedings were initiated
against Bakhtiari by the Department of Homeland Security (“DHS”) and Bakhtiari was
detained at Pike County Correctional Facility (“PCCF”) in early 2017 at the request of
ICE following completion of his criminal sentence. (See Defs.’ SMF ¶ 4; Pl.’s SMF
¶ 4). Upon his arrival at PCCF, Bakhtiari was “classified and placed into level 3
[Maximum-security] general population status[.]” (Doc. 32-1 at 67).
      On February 1, 2017, after attempting to collect information from his fellow
inmates in the medical department to prepare a class action lawsuit, Bakhtiari was
confronted by Defendants Martin and Frawley.1 (Doc. 53, Ex. 2 at 4). Bakhtiari was
sanctioned to forty-eight (48) days in the Restricted Housing Unit (“RHU”) based on
this event. (Doc. 32-1 at 48). That same day, Bakhtiari wrote to the PCCF Warden
about his concern that he was exposed to Hepatitis C through another inmate, Lee
Crawford, who, while serving as the unit orderly, drooled on Bakhtiari’s food. (Doc.
53, Ex. 3 at 7). The next day, Bakhtiari again began collecting information from
inmates who were interested in pursuing a civil rights class action case against PCCF
officials and was sanctioned to twenty (20) days in the RHU in connection with this
behavior. (Doc. 53, Ex. 13 at 44). By mid-March of 2017, Bakhtiari filed a grievance
concerning his continued isolation, arguing his delayed return to the general prison
population was retaliatory after he told a number of PCCF officials he planned to bring
a class action against them because their “decisions, conducts, inmate abuse and
classifications policies” were unconstitutional. (Doc. 53, Ex. 21 at 70. See also Doc.
53, Ex. 20 at 68; Doc. 53, Ex. 22 at 72). On March 17, 2017, Assistant Warden Robert
E. McLaughlin denied Bakhtiari’s grievance and subsequent appeal, citing his
“institutional behavioral history” as a factor influencing the determination. (Ex. 22 at
73).
       Upon Bakhtiari’s return to the general prison population in March of 2017,
Bakhtiari reported his concern about Hepatitis C exposure through Crawford to
Defendants Martin and Frawley. (Doc. 53, Ex. 24 at 77). In one grievance addressing
this incident, Bakhtiari claims Defendants Martin and Frawley “thr[ew] racial slurs,
laughed, ignored & denied” his Hepatitis C concerns. (Id.). In a separate grievance
about the response to his Hepatitis C concerns, Bakhtiari alleged Defendants Martin

 1
        The documentation reflects a dispute of what happened in this confrontation. The
        record contains contemporaneous accounts by Bakhtiari that Defendants Frawley
        and Martin physically “assaulted [Bakhtiari] in many ways” during this
        confrontation. (E.g., Ex. 2 at 4). However, a grievance form pertaining to this
        incident states Bakhtiari was not physically assaulted in this confrontation, but
        instead threatened PCCF staff. (Doc. 53, Ex. 4 at 15).

                                              2
and Frawley “became very hostile and told [him] not to pursue the matter.” (Doc. 53,
Ex. 26 at 84). On April 4, 2017, the shift commander responded to Bakhtiari’s
grievances in the following manner: “Prior to working in any positions in the jail all
inmates must be cleared by medicals [sic] once proof was brought forward this inmate
was removed from his position handling food. The aforementioned supervisors
reviewed your claims with medical and at that time they were unfounded.” (Ex. 24 at
78). Around this time, Crawford was removed from his position as unit orderly. (Doc.
53, Ex. 28 at 89). Bakhtiari never contracted Hepatitis C in his time at PCCF. (Defs.’
SMF ¶ 10; Pl.’s SMF ¶ 10).
      On May 11, 2017, Bakhtiari requested to be separated from inmates Gerome G.
Johnson and “J. Palmer[,]” claiming they threatened him with physical harm. (Defs.’
SMF ¶ 19; Pl.’s SMF ¶ 19; Doc. 53, Ex. 30 at 95; Doc. 32-1 at 50). This request was
granted and both individuals were placed on Bakhtiari’s separatee list. (Doc. 5 at 22).
One month later, on June 12, 2017, Bakhtiari was cleared for administrative
segregation housing after he notified Immigration and Customs Enforcement (“ICE”)
that “he would kill himself if moved from the facility.” (Doc. 32-1 at 12. See also id.
at 13; Defs.’ SMF ¶ 26; Pl.’s SMF ¶ 26). By June 21, 2017, Bakhtiari was “placed into
protective custody for [his] safety” even though his claims regarding verbal threats
were determined to be unfounded. (Doc. 53-1, Ex. 32 at 5).
      Defendant Frawley approached Bakhtiari on August 8, 2017 about his attempted
contact with a former PCCF officer, Michelle Dotey. (Doc. 53-1, Ex. 52 at 58).
Bakhtiari told Defendant Frawley he was working on a pending lawsuit against him on
behalf of Dotey, claiming Defendant Frawley previously victimized her both “racially
and sexually.” (Id.). According to Bakhtiari, Defendant Frawley became “irate and
began shouting and menacing” and stated “[w]ait till your buddy Johnson comes back,
you and him will have a nice reunion!” as he walked away. (Id. at 58-59). On
September 5, 2017, Frawley informed Bakhtiari that he was being transferred to a cell
with Johnson, despite Bakhtiari’s pleas. (Id. at 59). Once Bakhtiari was in the cell
                                          3
with the doors locked, Johnson “got up, ready to attack” and Bakhtiari successfully
avoided any physical harm by agreeing to help Johnson and his friend with their
lawsuit. (Doc. 53-1, Ex. 63 at 85).
      At approximately 2:00 a.m. on September 19, 2017, Defendant Martin came into
Bakhtiari’s cell and took documents relating to the lawsuit concerning abuse claims by
former female prison staff that Bakhtiari was working on. (Id. at 85; Doc. 5 at 21, 23).
Bakhtiari immediately submitted a grievance about this incident. (Doc. 53-1, Ex. 59
at 76). Three hours later, around 5:00 a.m., Defendant Martin returned to Bakhtiari’s
cell, informing Bakhtiari he received a note suggesting Bakhtiari was suicidal. (Id.;
Doc. 5 at 21, 23). Defendant Martin strip searched Bakhtiari and made “sexual
comments” about his genitals before placing him on suicide watch.2 (Doc. 53-1, Ex.
61 at 80). Bakhtiari asked Defendant Martin for the suicide note, but Defendant Martin
refused to produce it. (Id.; Ex. 59 at 76).
      On January 5, 2018, Plaintiff filed the instant Complaint against a number of
ICE officials and the United States as well as Sgt. John Frawley, Sgt. Forshe, Sgt.
Martin,3 and Elise Wenzel, Correctional Administrator (“PCCF Defendants”) alleging
a number of civil rights violations and tortious conduct under both Pennsylvania law
and the Federal Tort Claims Act (“FTCA”).4 (See Doc. 1 generally).


 2
        Nurse Katie Compton received a sick call slip stating Bakhtiari claimed “[he]
        want[ed] to hurt [him]self bad” but Bakhtiari denied stating these words. (Doc.
        32-1 at 54, 55). The record reflects Bakhtiari was placed on suicide watch and
        sequestered while he was still naked. (Ex. 61 at 80).
 3
        Plaintiff provided only the following information for these defendants’ names:
        “Forshe (Corr. Sergeant at Pike County Correctional Facility” and “Martin (Corr.
        Sergeant at Pike County Correctional Facility” in his complaint. (Doc. 1 ¶¶ 10-
        11).
 4
        Plaintiff’s complaint is strangely constructed in that it raises state and federal tort
        and constitutional claims in the “alternative” of the other, rather than as separate
        claims. It appears Plaintiff pleads his claims in this manner so that they may
        proceed regardless of whether the PCCF Defendants are considered federal or

                                                 4
      On July 31, 2018 the PCCF Defendants filed a Motion for Summary Judgment
on all claims against them. (Doc. 31). On August 29, 2018, the Federal Defendants
filed a Motion to Dismiss all claims against them. (Doc. 43). Magistrate Judge
Carlson issued a Report and Recommendation on December 27, 2018, recommending
that the Federal Defendants’ Motion to Dismiss be granted, which I adopted on April
9, 2018. (Doc. 83, Doc. 95, Doc. 96). Magistrate Judge Carlson issued the instant
Report and Recommendation as to the PCCF Defendants’ Motion for Summary
Judgment on January 3, 2019, recommending the Motion be granted in part and denied
in part. (See Doc. 84 at 48-49). Plaintiff timely filed objections to the Report and
Recommendation on January 9, 2019 and the PCCF Defendants filed a response to the
objections on February 21, 2019. (Doc. 86; Doc. 99). This matter has therefore been
fully briefed and is ripe for disposition.
                                    II. Legal Standards
A.    Standard of Review of Objections to a Report and Recommendation
      When objections to the magistrate judge's Report are filed, the court must
conduct a de novo review of the contested portions of the Report. Sample v. Diecks,
885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)). However, this
only applies to the extent that a party's objections are both timely and specific; if
objections are merely “general in nature,” the court “need not conduct a de novo
determination.” Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). Indeed, the United
States Court of Appeals for the Third Circuit has instructed that “providing a complete
de novo determination where only a general objection to the report is offered would
undermine the efficiency the magistrate system was meant to contribute to the judicial
process.” Id. at 7. In conducting a de novo review, the court may accept, reject, or
modify, in whole or in part, the factual findings or legal conclusions of the magistrate

        state actors. Because the parties did not brief the issue and because I am able to
        analyze Plaintiff’s objections regardless of whether the Defendants are state or
        federal actors, I need not address Defendants’ classifications at this time.

                                               5
judge. See 28 U.S.C. § 636(b)(1); Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa.
1993). Uncontested portions of the Report may be reviewed at a standard determined
by the district court. See Thomas v. Arn, 474 U.S. 140, 154 (1985); Goney, 749 F.2d
at 7. At the very least, the court should review uncontested portions for clear error or
manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D. Pa.
1998).
B.     Summary Judgment
       Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment is appropriate when ‘the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
the affidavits, if any, show that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’” Wright v. Corning, 679
F.3d 101, 103 (3d Cir. 2012) (quoting Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d
Cir. 1995)). A fact is material if proof of its existence or nonexistence might affect the
outcome of the suit under the applicable substantive law. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986).
       Where there is no material fact in dispute, the moving party need only establish
that it is entitled to judgment as a matter of law. See Edelman v. Comm’r of Soc. Sec.,
83 F.3d 68, 70 (3d Cir. 1996). Where, however, there is a disputed issue of material
fact, summary judgment is appropriate only if the factual dispute is not a genuine one.
Anderson, 477 U.S. at 248, 106 S. Ct. 2505. An issue of material fact is genuine if “a
reasonable jury could return a verdict for the nonmoving party.” Id. Where there is a
material fact in dispute, the moving party has the initial burden of proving that: (1)
there is no genuine issue of material fact; and (2) the moving party is entitled to
judgment as a matter of law. See Howard Hess Dental Labs., Inc. v. Dentsply Int’l,
Inc., 602 F.3d 237, 251 (3d Cir. 2010). The moving party may present its own
evidence or, where the non-moving party has the burden of proof, simply point out to
                                            6
the court that “the non-moving party has failed to make a sufficient showing on an
essential element of her case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.
2548 (1986).
      “When considering whether there exist genuine issues of material fact, the court
is required to examine the evidence of record in the light most favorable to the party
opposing summary judgment, and resolve all reasonable inferences in that party’s
favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). Once the moving party
has satisfied its initial burden, the burden shifts to the non-moving party to either
present affirmative evidence supporting its version of the material facts or to refute the
moving party’s contention that the facts entitle it to judgment as a matter of law.
Anderson, 477 U.S. at 256-57. The Court need not accept mere conclusory allegations,
whether they are made in the complaint or a sworn statement. Lujan v. Nat’l Wildlife
Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177 (1990).
      “To prevail on a motion for summary judgment, the non-moving party must
show specific facts such that a reasonable jury could find in that party’s favor, thereby
establishing a genuine issue of fact for trial.” Galli v. New Jersey Meadowlands
Comm’n, 490 F.3d 265, 270 (3d Cir. 2007) (citing Fed. R. Civ. P. 56(e)). “While the
evidence that the non-moving party presents may be either direct or circumstantial, and
need not be as great as a preponderance, the evidence must be more than a scintilla.”
Id. (quoting Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005)).
In deciding a motion for summary judgment, “the judge’s function is not himself to
weigh the evidence and determine the truth of the matter but to determine whether
there is a genuine issue for trial.” Anderson, 477 U.S. at 249, 106 S. Ct. 2505.
                                    III. Discussion
      Plaintiff does not object to the Magistrate Judge’s recommendation to grant




                                           7
summary judgment on the following: (1) the access to courts claim;5 (2) the intentional
infliction of emotional distress (“IIED”) claim against Defendants Martin, Frawley,
and Forshe for their conduct in response to Plaintiff’s Hepatitis C complaints in Count
I; (3) all claims against Defendant Forshe based on a theory of vicarious liability; and
(4) Count XXII, unlawful search and seizure of evidence, in its entirety. (See Doc. 84,
generally).    As I find these recommendations are not clearly erroneous, these
uncontested portions of the Report and Recommendation will be adopted. Plaintiff
also does not object to the Magistrate Judge’s recommendation to deny summary
judgment on the following: (1) Plaintiff’s IIED, First Amendment retaliation, and
substantive due process claims against Defendants Martin and Frawley based on the
events of September 2017 in Counts I, XVII,6 and XXI; (2) the assault claim in Count
II; (3) the failure to protect claim in Count XIII; and (4) the state-created danger claims
against Defendants Martin and Frawley in Count XV. As these portions of the Report
and Recommendation are neither clearly erroneous nor contested by the parties, they
will be adopted. (Id.).
      Plaintiff objects to the Magistrate Judge’s findings on the following grounds: (1)
the Magistrate Judge erred in referring to Plaintiff’s solitary confinement as
“[d]isciplinary segregation” in discussing the claims arising therefrom; (2) Plaintiff’s
Hepatitis C conditions of confinement claims should have been analyzed under the

 5
        Plaintiff’s access to courts claim was not specifically pleaded as such in his
        complaint, but the Magistrate Judge analyzed this claim anyway based on the
        parties’ briefing. Ultimately, the Magistrate Judge found Plaintiff failed to
        produce evidence in support of this claim, making summary judgment
        inappropriate. This determination is not clearly erroneous. (Doc. 84 at 31-35).
 6
        While I adopt the Magistrate Judge’s denial of Plaintiff’s First Amendment
        retaliation claims against Defendants Martin and Frawley, Plaintiff may introduce
        evidence of events which took place prior to September of 2017 to demonstrate
        the defendants’ motivations for their September 2017 actions which form the
        basis of the claims. (See Doc. 1 ¶ 156 (“Defendants took adverse action against
        the Plaintiff: attempted murder (Frawley), sexual abuse and fabrication of a
        suicide note[.]”)).

                                              8
“minimal civilized measure of life’s necessities” standard; (3) Defendant Martin is not
entitled to judgment as a matter of law on Plaintiff’s Fourth Amendment strip search
claim; (4) the Magistrate Judge erred by limiting his denial of summary judgment on
Plaintiff’s First Amendment retaliation, due process, or state intentional tort claims to
only “specific incidents that took place in September of 2017”; (5) Plaintiff’s equal
protection claim should survive summary judgment; (6) the Magistrate Judge failed to
consider whether the PCCF Defendants’ actions are “conscience shocking” for
purposes of his substantive due process and IIED claims; (7) Defendants are not
entitled to qualified immunity on any of the constitutional tort claims; (8) the
Magistrate Judge ignored key facts supported by evidence, namely, the incident on
February 1, 2017, Defendants’ refusal to act in response to Plaintiff’s Hepatitis C
concerns, and a “rampant culture of sexual abuse by staff in PCCF.”7 (See Doc. 86,
generally).
         In light of these objections, I will review de novo whether summary judgment
is appropriate on the following claims: (1) solitary confinement against Defendant
Wenzel; (2) Hepatitis C conditions of confinement claims against Defendants Martin
and Frawley; (3) and the unlawful strip search claim against Defendant Martin in
Count XXIII. However, as an initial matter, I will first address Plaintiff’s objection to
the Magistrate Judge’s exclusion of events outside of September of 2017 because the
timeframe for Plaintiff’s claims affects my summary judgment analysis in the broadest
sense.
         Plaintiff centers his objection on the Magistrate Judge’s failure to consider
evidence documenting the alleged incident on February 1, 2017 in his summary


 7
          Despite Plaintiff’s assertion to the contrary, I find the record does not contain
          evidence supporting Plaintiff’s conclusion of a “rampant culture of sexual abuse”
          by PCCF staff beyond Plaintiff’s individual complaints about the September 19,
          2017 strip search; therefore, the Magistrate Judge did not err by failing to
          consider it.

                                                9
judgment analysis, arguing this incident supports his retaliation claims against
Defendants Martin and Frawley. (Doc. 86 at 3, 4, 8). Defendants argue this incident
was properly disregarded because it is not addressed in the Complaint and amounts to
a new claim. (Doc. 91 at 9). To the extent Plaintiff seeks to add a new claim on
summary judgment through this evidence in lieu of filing an amended complaint,
Plaintiff’s evidence pertaining to the February 1, 2017 incident will not be considered.
See Fed. R. Civ. P. 12(c). I will, however, consider evidence of the February 1, 2017
incident insofar as it relates to Plaintiff’s existing claims.
A.    Solitary Confinement
      Plaintiff’s IIED, First Amendment retaliation, equal protection, and substantive
due process claims against Defendant Wenzel are based on Defendant Wenzel’s
approval and imposition of Plaintiff’s disciplinary and administrative confinement.8
Throughout his tenure at PCCF, Plaintiff spent significant time in the RHU separated
from the general prison population. As it pertains to his claims against Defendant
Wenzel, Plaintiff was placed in protective custody in February of 2017 for non-
compliance, and in administrative custody in March of 2017 “in accordance with
facility classification protocols[,]” May of 2017 based on his classification status, and
in June of 2017 through August of 2017 based on his suicide threat, threats toward staff
members, and non-compliance. (Doc. 32-1 at 13, 14, 26, 28-30, 32, 36-37; Doc. 53-1,
Ex. 34 at 12; Doc. 53-1, Ex. 36 at 17; Doc. 53-1, Ex. 41 at 31; Doc. 53-1, Ex. 42 at 35;
Doc. 53-1, Ex. 56 at 69).
      As explained by the Third Circuit, in Pennsylvania correctional facilities,
inmates in disciplinary and administrative custody are placed in the RHU. Shoats v.
Horn, 213 F.3d 140, 142 (3d Cir. 2000). In these facilities, disciplinary custody is
imposed when an inmate has been found guilty, following a hearing, of prison


 8
        I will refer to this type of confinement as “solitary confinement[,]” as this is the
        term used by Plaintiff in his objections to the Report and Recommendation.

                                                10
misconduct and is time-limited. Id. Administrative custody, on the other hand, “is
used to assure a safe and secure environment for all inmates and staff by separating
those inmates whose presence in the general population constitutes a threat to
themselves, others, or the safety and security of the institution, or who represent an
escape risk.” Id.
      1.     Due Process
      Plaintiff’s claim against Defendant Wenzel in Count XXI challenges his
placement in solitary confinement as a due process violation. “[T]he touchstone of the
inquiry into the existence of a protected, state-created liberty interest in avoiding
restrictive conditions of confinement is . . . the nature of those conditions themselves
‘in relation to the ordinary incidents of prison life.’” Wilkinson v. Austin, 545 U.S. 208,
222, 125 S. Ct. 2384 (2005) (quoting Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct.
2293 (1995)). The Supreme Court has held a liberty interest in freedom from restraint
arises when the condition “imposes atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 482, 115 S. Ct.
at 2300. Placement in solitary confinement does not automatically trigger a liberty
interest. Id. at 486, 2301. The Third Circuit has adopted a two-factor inquiry for
assessing whether a state-created liberty interest arises from solitary confinement: “(1)
the duration of the challenged conditions; and (2) whether the conditions overall
imposed a significant hardship in relation to the ordinary incidents of prison life.”
Williams v. Sec’y Penn. Dep’t of Corr., 848 F.3d 549, 560 (3d Cir. 2017) (citing
Shoats, 213 F.3d at 144).
      Plaintiff argues he was placed in solitary confinement for the improper purpose
of hindering his efforts to pursue legal relief for victims of Hepatitis C exposure and
sexual abuse. (Doc. 51 at 8). However, the documentation in the record— including
the statements from Plaintiff in connection with his administrative hearings and
reviews—shows Plaintiff’s solitary confinement was instead imposed due to his
classification status, derogatory and threatening comments to PCCF staff, non-
                                           11
compliance with officer orders and safety rules, and suicide threat.
      Moreover, the record reflects Plaintiff’s stints in the RHU had predetermined
end dates, and were only extended when deemed appropriate by the reviewing officer,
often due to Plaintiff’s disciplinary infractions and threats toward PCCF staff. (Doc.
32-1 at 13, 14, 26, 28-30, 32, 36-37; Ex. 34 at 12; Ex. 36 at 17; Ex. 41 at 31; Ex. 42
at 35; Ex. 56 at 69). See Williams, 848 F.3d at 562 (noting that solitary confinement
like that in Sandin, where “[t]he duration of the deprivations that follow from that
seclusion is often predetermined and fixed unless the inmate’s behavior is thought to
require an additional period of segregation” does not trigger a liberty interest). Unlike
those cases in which the Third Circuit has found a liberty interest may arise from
continued solitary confinement over a period of several years, here, the record reflects
Plaintiff was released from restrictive confinement to the general population within a
matter of weeks or months, depending on the incident.9 See id. at 562-63; Shoats, 213
F.3d at 144 (“Based on this record, we have no difficulty concluding that eight years
in administrative custody, with no prospect of immediate release in the near future, is
“atypical” in relation to the ordinary incidents of prison life[.]”).
      Because Plaintiff does not challenge any conditions of his restrictive
confinement beyond the duration of his confinement, which, as discussed above, does
not constitute an “atypical and significant hardship[,]” summary judgment will be
granted in favor of Defendant Wenzel on Plaintiff’s due process claim.
      2.     First Amendment Retaliation
      The First Amendment to the United States Constitution reads in part that
“Congress shall make no law . . . abridging the freedom of speech . . .; or the right of
the people . . . to petition the government for a redress of grievances.” U.S. Const.
amend. I. “In order to establish illegal retaliation for engaging in protected conduct,

 9
        I also note Plaintiff was released from PCCF in December of 2017, less than one
        year after his immigration detention began. Bakhtiari v. Madrigal, No. 3:18-CV-
        38, 2019 WL 1531861, at *1 (M.D.Pa. Apr. 9, 2019).

                                             12
[a plaintiff] must prove that: (1) his conduct was constitutionally protected; (2) he
suffered an adverse action at the hands of prison officials; and (3) his constitutionally
protected conduct was a substantial or motivating factor in the decision to discipline
him.” Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016) (footnotes omitted) (citing
Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir. 2001)). While causation can be
established by direct or circumstantial evidence, “motivation is almost never subject
to proof by direct evidence.” Id. Motivation is thus typically shown by “evidence of
either (1) an unusually suggestive temporal proximity between the protected activity
and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing
that suggests a causal link,” Id. Even where a plaintiff establishes a prima facie case
of retaliation, “prison officials may still prevail if they establish that ‘they would have
made the same decision absent the protected conduct for reasons reasonably related to
a legitimate penological interest.’” Id. (quoting Rauser, 241 F.3d at 334).
      Even assuming Plaintiff’s conduct amounts to a constitutionally protected
activity and he suffered an adverse reaction in the form of solitary confinement,
Plaintiff has not established a prima facie case of retaliation, as the evidence does not
support a conclusion that Plaintiff’s litigious behavior was a substantial or motivating
factor in Defendant Wenzel’s decision to discipline Plaintiff.
      The record reflects Plaintiff was almost constantly soliciting potential plaintiffs
or working on lawsuits against the prison. (Doc. 32-1). As such, this claim is one
“where the temporal proximity is not so close as to be ‘unduly suggestive[,]” so the
proper test for motivation is “timing plus other evidence.” Farrell v. Planters
Lifesavers Co., 206 F.3d 217, 280 (3d Cir. 2000). Unlike in Watson, where the
evidence supported a conclusion that Watson’s punishment was issued in retaliation
for attempting to pursue a grievance against the officers who broke his radio in
connection with a cell search, the evidence here supports the conclusion that Plaintiff’s
conduct accompanying his attempts to prepare lawsuits was a “clear and overt []
violation” and his placement in restrictive confinement was therefore “in furtherance
                                           13
of legitimate penological goals.” 834 F.3d at 426. Among the conduct cited as the
basis for Plaintiff’s solitary confinement included his threats and derogatory comments
to PCCF officers. While Plaintiff denied threatening the officers, he still admitted to
insulting Officer Freeswick—to whom he refers to in his disciplinary board statement
as “‘Officer ‘Freesdick’”10—by calling him “Jethro, Billy Bob, Toothless Moonshiner
and Kentucky inbred.” (Ex. 36 at 17). Plaintiff admitted in his disciplinary proceeding
concerning the February 1, 2017 incident that his “tone was derogatory and I do recall
using the term hillbillies. It was a moment of anger and I regret it.” (Doc. 32-1 at 45).
Another basis for Plaintiff’s continued solitary confinement was his non-compliant
behavior, including shaving his head with an electric razor in violation of the
“inmate/detainee handbook” which permits electric razors only for shaving facial hair.
(Doc. 53-1, Ex. 46 at 45). Plaintiff even admitted that he shaved his head with an
electric razor. (Id.).
       Lastly, Plaintiff must demonstrate Defendant Wenzel’s personal involvement,
which “‘can be shown through allegations of personal direction or of actual knowledge
and acquiescence.’” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting
Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Plaintiff submitted only
two pieces of evidence relating to Defendant Wenzel’s personal involvement in
Plaintiff’s solitary confinement. First, Plaintiff submitted a statement from Defendant
Wenzel in his Level II Appeal to the grievance committee about his February 2017
solitary confinement, which states:


        You were administratively segregated due to your non compliant [sic]
        behavior. Your cell and items were subsequently searched in
        accordance with facility SOP and both state a federal detention
        standards. After your items were search to ensure that no contraband
        was present, your permissible items and legal materials were returned

 10
        It is unlikely Plaintiff’s spelling of Officer Freeswick’s name was a typo, as the
        name “Freesdick” is listed in quotes in Plaintiff’s June 23, 2017 summary of
        events. (Ex. 36 at 17).

                                               14
        to you.
(Doc. 53-1, Ex. 14 at 49). Second, Plaintiff submitted his own March 13, 2017
grievance against Defendant Wenzel stating: “In person I informed Wenzel and other
admin that their decisions, conducts, inmate abuse and classification policies are
unconstitutional and promised a class action lawsuit. Now in retaliation, I am being
denied GP. I shall not eat, you may apply for a force-feeding warrant.” (Ex. 21 at 70).
At the time Plaintiff submitted this grievance, he was already in solitary confinement
based on his inmate classification. (Doc. 32-1 at 67). As such, the record reflects
Plaintiff’s solitary confinement was based on conduct in violation of prison rules and
institutional behavior and was therefore in furtherance of legitimate penological goals.
Further, the evidence insufficient to support a finding Defendant Wenzel actually
participated in the decision to place Plaintiff in solitary confinement or was motivated
by his threats of litigation. Accordingly, summary judgment will be granted in favor
of Defendant Wenzel on Plaintiff’s First Amendment retaliation claim in Count XVII.
      3.     Equal Protection
      The Equal Protection Clause of the United States Constitution provides: “no
state shall . . . deny to any person within its jurisdiction the equal protection of the
laws.” U.S. Const. amend. XIV, § 1. “To prevail on an equal protection claim, a
plaintiff must present evidence that s/he has been treated differently from persons who
are similarly situated.” Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003).
However, to succeed on an equal protection constitutional tort claim, a plaintiff must
show “personal involvement in the alleged wrongs.” Rode, 845 F.2d at 1207. Personal
involvement may be shown through a defendant’s personal participation or actual
knowledge and acquiescence in the alleged violation. Simpson v. Horn, 80 F. Supp.
2d 477, 485 (E.D. Pa. 2000).
      Even assuming Plaintiff could demonstrate he was denied equal protection of the
laws by his placement in solitary confinement, the evidence does not show Defendant
Wenzel’s personal involvement in the violation. As discussed above, the only
                                          15
evidence offered of Defendant Wenzel’s personal participation in Plaintiff’s solitary
confinement is the Level II appeal comment by Defendant Wenzel and Plaintiff’s own
unsupported allegation of retaliation against her. (Ex. 14 at 49; Ex. 21 at 70). In fact,
Defendant Wenzel’s statement in her Level II appeal response shows she understood
that Plaintiff’s placement in solitary confinement was based on his “non compliant
[sic] behavior.” (Ex. 21 at 70). There is simply no evidence in the record to even
undermine the conclusion that Defendant Wenzel neither knew of nor acquiesced to
placing Plaintiff in solitary confinement for reasons other than his non-compliant
behavior. Accordingly, summary judgment will be granted in favor of Defendant
Wenzel on Plaintiff’s equal protection claim in Count XIX.
      4.     Intentional Infliction of Emotional Distress
      To establish a claim for IIED under Pennsylvania law, a plaintiff must show the
following: “(1) extreme and outrageous conduct, (2) which is intentional or reckless;
(3) it must cause emotional distress, and (4) that distress must be severe.” Minor v.
Cumberland Twp., 258 F. Supp. 3d 518, 532 (W.D. Pa. 2017) (citing Hoy v. Angelone,
456 Pa. Super. 596, 691 A.2d 476, 482 (1997)). Because a reasonable jury would be
unable to conclude Defendant Wenzel’s conduct was extreme or outrageous, I need not
address whether it was intentional or reckless, or caused severe emotional distress.
      The “extreme and outrageous conduct” standard poses a high bar to clear.
Conduct is “extreme and outrageous” when it is “‘so outrageous in character, and so
extreme in degree, as to go beyond all possible bounds of decency, and to be regarded
as atrocious, and utterly intolerable in a civilized society.’” Hoy v. Angelone, 720 A.2d
745, 754 (Pa. 1998) (“Hoy II”) (quoting Buczek v. First National Bank of Mifflintown,
531 A.2d 1122, 1125 (Pa. Super. 1987)). It is “‘reserved by the courts for only the
most clearly desperate and ultra extreme conduct.’” Bryan v. Erie Cty. Office of
Children & Youth, 861 F. Supp. 2d 553, 585 (W.D. Pa. 2010) (quoting Hoy, 720 A.2d
at 754). “The challenged conduct is sufficiently extreme and outrageous when
recitation of the facts to an average member of the community would arouse his
                                          16
resentment against the actor, and lead him to exclaim, ‘Outrageous!’” Id. at 585-86
(quoting Kazatsky v. King David Mem’l Park, 515 Pa. 183, 527 A.2d 988, 994 (Pa.
1987).
       The evidence in the record relating to Plaintiff’s placement in restrictive
confinement does not rise to the level of outrageous conduct. Plaintiff was placed in
solitary confinement because of his own suicide threat, threats to PCCF staff,
derogatory comments to PCCF staff, non-compliance, and administratively determined
classification status. (Doc. 32-1 at 13, 14, 26, 28-30, 32, 36-37; Ex. 34 at 12; Ex. 36
at 17; Ex. 41 at 31; Ex. 42 at 35; Ex. 56 at 69). The record also reflects Plaintiff’s
solitary confinement was time-limited and periodically reviewed. (Id.). Additionally,
as discussed above, the evidence is insufficient to support a finding that Defendant
Wenzel’s conduct amounted to a constitutional violation. For these reasons, no
reasonable jury could conclude Defendant Wenzel’s conduct was sufficiently
outrageous to sustain Plaintiff’s IIED claim. Summary judgment will therefore be
granted to Defendant Wenzel on Count I.
B.     Hepatitis C
       Plaintiff challenges the Magistrate Judge’s recommendation to grant summary
judgment on his substantive due process, deliberate indifference to a medical need,
state created danger, and equal protection claims based on Hepatitis C exposure in
favor of Defendants Martin and Frawley. Early in his immigration detention, Plaintiff
encountered Crawford, a Hepatitis C-positive inmate who worked as a unit orderly and
served other inmates their food. Plaintiff experienced anxiety over his potential
exposure to Hepatitis C and began reporting his concerns to Defendants Martin and
Frawley prior to February 1, 2017. (Ex. 3 at 7). Defendants Martin and Frawley told
Plaintiff “the matter is not subject to grievance . . . because it entails another detainee’s
medical matter.” (Id.). In Plaintiff’s subsequent reports to Defendants Martin and
Frawley on this matter, they responded with “racial slurs, laughed, and ignored and
denied” Plaintiff’s requests to have Crawford no longer handle the food. (Ex. 24 at
                                            17
77).
       On April 4, 2017, when no action had been taken on the issue, Plaintiff filed a
grievance and had Crawford confirm his Hepatitis C diagnosis in writing. (Doc. 53,
Ex. 25 at 80). The shift commander responding to Plaintiff’s grievance defended the
actions of Defendants Martin and Frawley, noting Crawford was previously checked
by medical staff before being named a unit orderly and that Defendants Martin and
Frawley conferred with the medical department after Plaintiff reported his concerns to
them and determined “at that time they were unfounded.” (Ex. 24 at 78). Plaintiff
expressed his dissatisfaction with this response; less than one week later, Crawford was
removed from his position and no longer handled inmates’ food. (Ex. 28 at 89; Doc.
53, Ex. 29 at 92; Doc. 53, Ex. 37 at 20). Upon his release in December of 2017,
Plaintiff tested negative for Hepatitis C. (Defs.’ SMF ¶ 10; Pl.’s SMF ¶ 10).
       1.    Substantive Due Process and Deliberate Indifference to a Medical
             Need
       A pretrial detainee challenging the conditions of his confinement must turn to
the Due Process Clause for protection. See Bell v. Wolfish, 441 U.S. 520, 535 n.16, 99
S. Ct. 1861 (1979); Hubbard v. Taylor, 399 F.3d 150, 159-60 (3d Cir. 2005).
Immigration detainees are entitled to the same constitutional protections as pretrial
detainees. Adekoya v. Chertoff, 431 F. App’x 85, 88 (3d Cir. 2011) (per curiam);
Dalhan v. Dep’t of Homeland Sec., 215 F. App’x 97, 100 (3d Cir. 2007). Since “the
Due Process rights of a pre-trial detainee are at least as great as the Eighth Amendment
protections available to a convicted prisoner,” Reynolds v. Wagner, 128 F.3d 166, 173
(3d Cir. 1997) (citation omitted); see also Bell, 441 U.S. at 544, 99 S. Ct. at 1877; City
of Revere v. Massachusetts, 463 U.S. 239, 244, 103 S. Ct. 2979 (1983), the Eighth
Amendment sets forth the floor for the standard applicable to the claims of pretrial
detainees. See Bell, 441 U.S. at 544, 99 S. Ct. at 1877. Thus, a failure of prison
officials to provide minimally civil conditions of confinement to pretrial detainees, or
deliberate indifference to a serious medical need of such detainees, violates their right

                                           18
not to be punished without due process of law. Reynolds, 128 F.3d at 173-74;
Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 345-46 n.31 (3d Cir.
1987). See also Farmer v. Brennan, 522 U.S. 825, 114 S. Ct. 1970 (1994); Estelle v.
Gamble, 429 U.S. 97, 104, 97 S. Ct. 285 (1976).
      Plaintiff’s substantive due process and deliberate indifference to a medical need
claims are based on the same facts—the responses, or lack thereof, by Defendants
Martin and Frawley Plaintiff’s Hepatitis C reports. (See Doc. 1 ¶¶ 121-24, 176). Even
though Plaintiff’s claims are based on the same facts, “[a] separate due process analysis
is required” from the deliberate indifference to medical needs analysis under on the
Eighth Amendment standard. Wharton v. Danberg, 854 F.3d 234, 247 (3d Cir. 2017).
However, “‘[w]hether one characterizes the treatment received [by the prisoner] as
inhumane conditions of confinement, failure to attend to his medical needs, or a
combination of both, it is appropriate to apply the ‘deliberate indifference’ standard
articulated in Estelle.’” Wilson v. Seiter, 509 U.S. 294, 303, 111 S. Ct. 2321 (1991)
(citing Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285 (1976).
             a.     Substantive Due Process
      To determine whether the conditions of confinement
        are such as to amount to punishment, which would violate the due
        process rights of pre-trial detainees, we must ask, first, whether any
        legitimate purposes are served by these conditions, and second,
        whether these conditions are rationally related to these purposes. In
        assessing whether the conditions are reasonably related to the
        assigned purposes, we must, further, inquire as to whether these
        conditions ‘cause [inmates] to endure [such] genuine privations and
        hardship over an extended period of time,’ that the adverse conditions
        become excessive in relation to the purposes assigned for them.
Union Cty. Jail Inmates v. Di Buono, 713 F.2d 984, 992 (3d Cir. 1983) (quoting Bell,
441 U.S. at 542, 99 S. Ct. at 1875-76). Exposure to contagious diseases that pose an
unreasonable risk of future harm can constitute an inhumane condition of confinement.
See Joy v. Healthcare C.M.S., 534 F. Supp. 2d 482, 485 (D. Del. 2008) (“The Supreme
Court has recognized that exposure to contagious diseases may violate the Eighth
Amendment if prison officials, acting with deliberate indifference, expose a prisoner
                                          19
to a sufficiently substantial ‘risk of serious damage to his future health.’” ) (quoting
Helling v. McKinney, 509 U.S. 25, 35, 113 S. Ct. 2475 (1993)). To succeed on such
a future injury claim under Helling, a plaintiff must show: (1) he was actually exposed
to the contagious disease which posed a substantial risk of serious damage to his future
health, and (2) the defendants were deliberately indifferent to this risk. Atkinson v.
Taylor, 316 F.3d 257, 262 (3d Cir. 2003).11
      As to the first Helling prong, the evidence shows Crawford stated in his April
4, 2017 declaration he “suffer[s] from . . . Hepatitis-C[,]” Crawford drooled on
inmates’ food while performing his unit orderly duties prior to February 1, 2017,
Crawford was not removed from his position as a unit orderly until April of 2017,
Crawford’s Hepatitis C diagnosis eventually became known to prison officials,
Plaintiff learned from Lieutenants Norman and Polinski that PCCF’s medical
contractor, PrimeCare Inc. mismanaged the retention and communication of
Crawford’s medical records from his prior institution, and Crawford was removed from
his position in early April of 2017. (Doc. 5 at 10; Ex. 3 at 7; Doc. 53, Ex. 25 at 80; Ex.
26 at 84; Ex. 28 at 88; Ex. 29 at 92). Drawing all reasonable inferences in favor of
Plaintiff, this evidence supports a finding that Plaintiff may have been exposed to
Hepatitis C between January and April of 2017 at PCCF.
      The record is unclear as to whether this exposure posed a substantial risk of
serious damage to Plaintiff’s future health. Plaintiff tested negative for Hepatitis C
upon his release from detention and the only health problem the record shows he
experienced at the time of exposure was anxiety, which manifested in an elevated heart

 11
        Plaintiff argues the proper standard for this claim is “the minimal civilized
        measure of life’s necessities.” (Doc. 86 at 2). Young v. Quinlan, which was cited
        by Plaintiff in support of this argument, uses this language to explain, generally,
        what must happen for a prison condition to violate the Eighth Amendment. 960
        F.2d 351, 359 (3d Cir. 1992). This is not inconsistent with the Supreme Court’s
        standard in Helling, which is specific to a claim based on exposure to excessive
        tobacco smoke that causes substantial future harm, or similarly, exposure to
        contagious diseases.

                                              20
rate, sweating, shivering, and lack of sleep. (Defs.’ SMF ¶ 10; Pl.’s SMF ¶ 10; Ex. 3
at 7). Plaintiff failed to offer expert testimony or other evidence, such as statements
by government agencies or prison policies, that could show Plaintiff’s exposure to
Hepatitis C actually posed a substantial risk of serious damage to his future health or
whether “the risk of which he complains is not one that today’s society chooses to
tolerate.” Helling, 509 U.S. at 36, 113 S. Ct. at 2482; see also Atkinson, 316 F.3d at
265 (finding plaintiff satisfied the first Helling prong through expert evidence that
concluded plaintiff’s risk for death or non-fatal heart attack or stroke would continue
to increase in a “smoke filled cell” and the Governor of Delaware’s executive order to
ban smoking in state buildings).
       Even assuming Plaintiff could satisfy the first Helling prong, a reasonable jury
would be unable to conclude Defendants Martin and Frawley were deliberately
indifferent to this serious risk of harm from the evidence provided. Atkinson, 316 F.3d
at 262. “[A] prison official cannot be found liable . . . for denying an inmate human
conditions of confinement unless the official knows of and disregards an excessive risk
to inmate health or safety; the official must both be aware of facts from which the
inference could be drawn that a substantial risk of serious harm exists, and he must also
draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970 (1994).
According to Plaintiff’s grievances, Plaintiff repeatedly discussed his Hepatitis C
concerns with Defendants Martin and Frawley and both men “laughed and ignored &
denied” Plaintiff’s requests to minimize his exposure and threatened Plaintiff with
solitary confinement and assault if he were to further pursue his concerns (Ex. 24 at 77;
Ex. 26 at 84; Ex. 27 at 86; Ex. 28 at 89). In one encounter, Defendant Martin told
Plaintiff, “[y]ou got Hep-C when you fucked that camel back in [sic] Middle East!”
(Ex. 29 at 92). On his April 4, 2017 Informal Inmate Grievance Resolution Form, the
shift commander noted, “[t]he aforementioned supervisors reviewed your claims with
medical and at that time they were unfounded.” (Ex. 24 at 78). The shift commander
also explained it is prison policy that “[p]rior to working in any positions in the jail all
                                            21
inmates must be cleared by medicals [sic]” but that Crawford was removed from his
position as unit orderly “once proof was brought froward.” (Id.).
      While the evidence shows Defendants Martin and Frawley took an unfriendly
and discouraging tone toward Plaintiff when he addressed his concerns, the record does
not support the conclusion that either defendant was aware of facts from which he
could have inferred a substantial risk of harm in light of the information provided from
the medical department. Instead, the evidence supports the conclusion that neither
Defendants Martin nor Defendant Frawley drew the inference that Plaintiff faced a
substantial risk of harm from exposure to Hepatitis C and had no reason to distrust the
information provided by the medical department until the records mismanagement
problem came to light. Once PCCF officials learned of the records mismanagement,
Crawford was promptly removed from his position and no longer handled Plaintiff’s
food. Because the evidence does not support a finding that Defendants Martin or
Frawley acted with deliberate indifference toward a substantial risk of future harm to
Plaintiff, summary judgment will be granted in favor of Defendants Martin and
Frawley on Plaintiff’s substantive due process claim based on exposure to Hepatitis C
in Count XXI.
             b.     Deliberate Indifference to a Medical Need
      To establish a due process claim based on deliberate indifference to a medical
need, a plaintiff must show “(i) a serious medical need, and (ii) acts or omissions by
prison officials that indicate deliberate indifference to that need.” Natale v. Camden
Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003); see also Rouse v. Plantier, 182
F.3d 192, 197 (3d Cir. 1999); Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754,
762 (3d Cir. 1979) (“[I]t would be anomalous to afford a pretrial detainee less
constitutional protection than one who has been convicted. Thus, at a minimum the
‘deliberate indifference’ standard of Estelle v. Gamble, must be met.”) (citations
omitted). A prison official acts with deliberate indifference to an inmate’s serious
medical needs when he “knows of and disregards an excessive risk to inmate health or
                                          22
safety; the official must both be aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists and he must also draw that
inference.” Farmer, 511 U.S. at 837, 114 S. Ct. at 1979 . A prison official is
deliberately indifferent if he knows that a prisoner faces a substantial risk of serious
harm and fails to take reasonable steps to avoid the harm. Id. at 857, 114 S.Ct. at 1989.
       The record does not establish Plaintiff has a serious medical need. “A medical
need is ‘serious,’ in satisfaction of the second prong of the Estelle test, if it is ‘one that
has been diagnosed by a physician as requiring treatment or one that is so obvious that
a lay person would easily recognize the necessity for a doctor’s attention.” Monmouth
Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (citing
Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285 (1976)). Though exposure to Hepatitis
C could form the basis of a conditions of confinement based on future harm claim, a
deliberate indifference to medical needs claim based on present harm requires
“deliberate[] indifferen[ce] to a prisoner’s existing serious medical needs[,]” and
requires more than mere exposure. Atkinson, 316 F.3d at 266 (emphasis added); see
also Crocamo v. Hudson Cty. Corr. Ctr., No. 06-1441, 2007 WL 1175753, at *7
(D.N.J. Apr. 19, 2007) (dismissing plaintiffs’ claim because they failed to allege an
actual injury after conceding they did not contract Hepatitis despite their exposure to
the disease). Notably, Plaintiff did not contract Hepatitis C while at PCCF. (Defs.’
SMF ¶ 10; Pl.’s SMF ¶ 10). Plaintiff’s mere exposure to Hepatitis C therefore does not
constitute a serious medical need.
       The only then-present health concern Plaintiff complained of relating to
exposure to Hepatitis C was anxiety. (Defs.’ SMF ¶ 10; Pl.’s SMF ¶10; Ex. 3 at 7).
It is unclear from the record whether Plaintiff informed Defendants Martin and
Frawley of his anxiety when informing them of his concerns about Hepatitis C
exposure, as Plaintiff’s grievances only separately mention he reported his concerns
to Defendants Martin and Frawley and that he experienced anxiety. (See, e.g., Ex. 3
at 7; Ex. 24 at 77; Ex. 25 at 80). Additionally, no evidence was submitted suggesting
                                             23
Plaintiff received or even sought treatment by the medical staff for anxiety or that his
symptoms were so obvious that other inmates or prison officials actually recognized
or could have recognized Plaintiff’s need for anxiety treatment. Accordingly, the
record cannot support a conclusion that the only actual harm Plaintiff suffered, anxiety,
was either diagnosed by a physician or sufficiently obvious that a lay person would
easily recognize the need for medical attention. Summary judgment will therefore be
granted in favor of Defendants Martin and Frawley on Plaintiff’s deliberate
indifference to medical needs claim in Count XI based on Plaintiff’s inability to
establish a serious medical need.
       2.     State-Created Danger
       In Kneipp v. Tedder, 95 F.3d 1199, 1201 (3d Cir. 1996), the Third Circuit first
adopted the state-created danger theory as a mechanism by which plaintiffs may
establish constitutional violations under 42 U.S.C. § 1983 if an individual incurs harm
as a direct result of certain state actions. Such “liability may attach where the state acts
to create or enhance a danger that deprives a plaintiff of his or her Fourteenth
Amendment rights to substantive due process.” Morrow v. Balaski, 719 F.3d 160, 177
(3d Cir. 2013) (emphasis in original). To prevail on a state-created danger claim, a
plaintiff must show:
        (1) The harm ultimately caused was foreseeable and fairly direct;
        (2) A state actor acted with a degree of culpability that shocks the
        conscience;
        (3) A relationship between the state and the plaintiff existed such that
        the plaintiff was a foreseeable victim of the defendant’s acts, or a
        member of a discrete class of persons subjected to the potential harm
        brought about by the state’s actions, as opposed to a member of the
        public in general; and
        (4) A state actor affirmatively used his or her authority in a way that
        created a danger to the citizen or that rendered the citizen more
        vulnerable to danger than had the state not acted at all.
Bright v. Westmoreland Cty., 443 F.3d 276, 281 (3d Cir. 2006) (footnotes omitted).
       As discussed above, Plaintiff has not shown that he suffered any harm from

                                            24
being exposed to Hepatitis C except for anxiety. Even assuming Plaintiff’s anxiety can
constitute sufficient harm under the Bright state-created danger standard, he cannot
show the actions of Defendants Martin and Frawley shocked the conscience, or the
necessary causation.
      To succeed on a state-created danger claim, a plaintiff must show more than just
an omission by a state actor, he must demonstrate an affirmative act. See Kaucher v.
Cty. of Bucks, 455 F.3d 418, 432 (3d Cir. 2006) (explaining the fourth Bright prong
requires an affirmative act, “‘misuse of state authority, rather than a failure to use it,
that can violate the Due Process Clause’”) (quoting Bright, 443 F.3d at 282). In his
Complaint, Plaintiff alleges Defendants Martin and Frawley “knowingly plac[ed] an
individual with Hepatitis C in charge of food services and in charge of the meal trays
and then ignoring plaintiff’s notices of the danger[.]” (Doc. 1 ¶ 140). Plaintiff has not
offered evidence supporting his allegation that Defendants Martin and Frawley
personally decided to make Crawford a unit orderly, much less evidence that they
knew about Crawford’s Hepatitis C status at that time. The evidence does show,
however, Defendants Martin and Frawley were hostile and dismissive in response to
Plaintiff’s concerns about Hepatitis C exposure for several months, but that they
nevertheless checked with the medical department about the veracity of these concerns.
(Ex. 24 at 77-78). Still, the evidence does not show this conduct toward Plaintiff “was
the but for cause of the danger” Plaintiff faced. Kaucher, 455 F.3d at 432 (internal
citations omitted). To the extent Plaintiff was actually exposed to Hepatitis C through
Crawford’s bodily fluids, this exposure likely occurred before Plaintiff reported his
concerns to Defendants Martin and Frawley for the first time, as he informed them
about Crawford’s drooling after-the-fact. See Tittensor v. Cty. of Montgomery of Com.
of Pennsylvania, No. 02-CV-8011, 2003 WL 22358450, at *4 (E.D. Pa. Sept. 9, 2003)
(“Even if the government defendants failed to respond adequately to the outbreak, that
failure did not create the danger of contracting E. coli. The bacteria was already
present.”).
                                           25
      Moreover, the evidence does not show the failure of Defendants Martin and
Frawley to take action for several months after Plaintiff reported his concern about
Hepatitis C exposure, specifically, removing Crawford from his position, was
conscience shocking.
        Because the “exact degree of wrongfulness necessary to reach the
        ‘conscience-shocking’ level depends upon the circumstances of a
        particular case,” Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d
        Cir. 1999), we evaluate the conditions under which a defendant acted
        in order to ascertain the relevant standard of culpability[. . .]. Where
        a defendant is “confronted with a hyperpressurized environment such
        as a high-speed chase . . . it is usually necessary to show that the
        officer deliberately harmed the victim.” Estate of Smith v. Marasco
        (Smith II), 430 F.3d 140, 153 (3d Cir. 2005) (quotations and citations
        omitted). Where a defendant has “the luxury of proceeding in a
        deliberate fashion . . . deliberate indifference may be sufficient to
        shock the conscience.” Id. (quotations and citations omitted) [. . . ].
        Where a defendant has to act with some urgency, but does not have
        a make split-second decisions—such as when a social worker
        attempts to remove a child from the parents’ custody—the
        defendant’s actions must “reach a level of gross negligence or
        arbitrariness that indeed ‘shocks the conscience.’” Miller, 174 F.3d
        at 375-76[.]
Kaucher, 455 F.3d at 426. As in Kaucher, which also concerned a prison’s response
to a contagious disease, the appropriate standard in the instant case for determining
whether the actions of Defendants Martin and Frawley were conscious shocking is
deliberate indifference. Id.; see also Farmer, 511 U.S. at 837, 114 S. Ct. at 1979. As
previously discussed, the evidence shows Defendants Martin and Frawley did not
know of Crawford’s Hepatitis C status at the time they responded in a hostile and
dismissive attitude toward Plaintiff’s complaints, as they consulted with the medical
department about Plaintiff’s Hepatitis C reports and were informed these concerns
were “unfounded[.]” (Ex. 24 at 77-78). In light of the information from the medical
department, the evidence does not establish facts from which Defendants Martin and
Frawley could have inferred faced a substantial risk of exposure to Hepatitis C.
Accordingly, summary judgment will be granted in favor of Defendants Martin and
Frawley on Plaintiff’s state-created danger claim in Count XV.
      3.     Equal Protection

                                          26
      A plaintiff may bring an equal protection claim under two legal theories. In a
traditional case brought under the Equal Protection Clause, an inmate asserts a
defendant treated him differently from other similarly situated individuals because of
his membership in an identifiable or protected class, such as race, religion, sex, or
national origin. Mack v. Warden Loretto FCI, 839 F.3d 286, 305 n.112 (3d Cir. 2016).
In a “class of one” equal protection claim, a plaintiff does not allege discrimination
based on membership in a protected class or particular group but instead asserts the
defendant treated him differently from others similarly situated for arbitrary or
irrational reasons. Phillips v. Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008). Vill.
of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073 (2000).
      Plaintiff appears to raise both a traditional equal protection claim on the basis
of his national origin and a class of one equal protection claim. Specifically, Plaintiff
claims Defendants Martin and Frawley decided not to take action on Plaintiff’s reports
of potential Hepatitis C exposure because of his national origin. (Doc. 1 ¶ 169).
Plaintiff submitted evidence that Defendants Martin and Frawley responded to a
number of Plaintiff’s Hepatitis C reports with xenophobic slurs, including Defendant
Martin’s statement that “[Plaintiff] got HC when [Plaintiff] fucked that camel!” and
Defendant Frawley’s statement that “[Plaintiff] got HC back in that third world country
[Plaintiff] came from!” (Doc. 53, Ex. 27 at 87). This evidence, without more, is
insufficient to show Plaintiff was treated differently from other similarly situated
individuals, a requirement for traditional and class of one equal protection claims. The
record is entirely devoid of evidence relating to how Defendants Martin and Frawley
treated other inmates, let alone inmates who were similarly situated to Plaintiff. See
Overly v. Garman, 500 F. App’x 42, 43 (3d Cir. 2015) (dismissing equal protection
claim where Plaintiff failed to “make allegations regarding the treatment of any other
inmates” and instead “merely note[d] that he was treated differently) (emphasis in
original); Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006) (dismissing
class of one equal protection claim because plaintiff did not “allege the existence of
                                           27
similarly situated individuals—i.e., Borough Managers—who [defendant] treated
differently than he treated [plaintiff]). For this reason, summary judgment will be
granted on Plaintiff’s equal protection claim in Count XIX.
C.    Strip Search
      Plaintiff also objects to the Magistrate Judge’s recommendation to grant
summary judgment for Defendant Martin on his strip search claim in Count XXIII of
the Complaint. In particular, Plaintiff objects to the accuracy of the Magistrate Judge’s
Fourth Amendment analysis and failure to analyze the strip search claim under the
Eighth Amendment. (Doc. 86 at 2).
      Around 2:00 a.m. on September 19, 2017, Defendant Martin came to Plaintiff’s
cell, looked around, and confiscated a number of Plaintiff’s litigation files, including
documents relating to a sexual harassment suit by former PCCF employees against the
prison. (Ex. 59 at 76; Doc. 53-1, Ex. 60 at 78; Doc. 53-1, Ex. 63 at 86). Plaintiff
quickly submitted a grievance following this event. (Ex. 59 at 76). Around 5:00 a.m.
that same morning, after Plaintiff’s grievance was submitted, Defendant Martin
returned to Plaintiff’s cell claiming Plaintiff reported he was suicidal, strip searched
him, and placed him under suicide watch. (Id. at 76; Ex. 61 at 80; Ex. 63 at 86; Doc.
32-1 at 54). Defendant Martin wrote in a memorandum that prior to returning to
Plaintiff’s cell that morning, he received a call from Nurse Compton informing him she
obtained a sick call slip indicating Defendant Martin wanted to hurt himself.12 (Doc.
32-1 at 54). According to Plaintiff, Defendant Martin “stripped [Plaintiff] fully bare”
and “made sexual comments about [Plaintiff’s] genitals” before placing him under




 12
        In her incident report, Nurse Compton wrote she obtained the “sick call slip from
        medical box.” (Doc. 32-1 at 55). According to Nurse Compton, “the patient
        wrote ‘I want to hurt myself bad.’” (Id.). According to Defendant Martin,
        Plaintiff stated “I feel like hurting myself bad.” (Id. at 54).

                                             28
suicide watch “fully nude.” (Ex. 59 at 76; Ex. 61 at 80; Ex. 63 at 86).13 Plaintiff
denied that he was suicidal and that he wrote a suicide note. (Doc. 32-1 at 54, 55).
When Plaintiff asked Defendant Martin if he could see the suicide note, Defendant
Martin refused to show the sick call slip to him, saying “No son! That shit is top
secret!” (Ex. 61 at 80; Ex. 63 at 86).
      1.     Fourth Amendment
      The Fourth Amendment to the United States Constitution, as incorporated to the
states through the Fourteenth Amendment, protects “[t]he right of the people to be
secure in their persons . . . against unreasonable searches and seizures.” U.S. Const.
amend. IV. In Parkell v. Danberg, 833 F.3d 313, 324-25 (3d Cir. 2016), the Third
Circuit held that the Fourth Amendment “grants inmates a limited right of bodily
privacy, subject to reasonable intrusions necessitated by the prison setting.” The
Parkell court emphasized that while the Fourth Amendment “applies to bodily searches
in prison,” the “contours of prisoners’ Fourth Amendment rights” are “very narrow.”
Id. at 326. Application of the Fourth Amendment in this context requires a balancing
of interests. See id.
        “The test of reasonableness under the Fourth Amendment . . . requires
        a balancing of the need for the particular search against the invasion
        of personal rights that the search entails.” Bell [v. Wolfish, 441 U.S.
        520, 559, 99 S. Ct. 1861(1979)]. “Courts must consider the scope of
        the particular intrusion, the manner in which it is conducted, the
        justification for initiating it, and the place in which it is conducted.”
        Id. Inmate search policies are constitutional if they “strike a
        reasonable balance between inmate privacy and the needs of the
        institutions.” Florence [v. Bd. of Chosen Freeholders of Cty. of
        Burlington, 566 U.S. 318, 339, 132 S. Ct. 1510 (2010) (“Florence
        II”)].


 13
        Contrary to the conclusions by the Magistrate Judge, while the record contains
        consent forms for other strip searches conducted over the course of Plaintiff’s
        detention, the record does not contain a consent form for the strip search
        performed on September 19, 2017. (Doc. 32-1 at 17, 20, 23, 56). Additionally,
        looking to Plaintiff’s allegations in his Complaint and the evidence provided,
        Plaintiff’s strip search claim is based only on this particular incident. (Doc. 1 ¶
        186).

                                               29
         In balancing those interests in the prison context, we must give
         considerable weight to the “place in which [the search is conducted]”
         — prisons being “places of involuntary confinement of persons who
         have a demonstrated proclivity for antisocial, criminal, and often
         violent, conduct,” Hudson [v. Palmer, 468 U.S. 517, 526, 104 S. Ct.
         3194 (1984)]— and considerable deference to “the justification for
         initiating it.” Bell, 441 U.S. at 559, 99 S. Ct. 1861. “[C]orrectional
         officers must be permitted to devise reasonable search policies to
         detect and deter the possession of contraband in their facilities.”
         Florence II, [566 U.S. at 328, 132 S. Ct. 1510]. A regulation
         “impinging on an inmate’s constitutional rights must be upheld if it
         is reasonably related to legitimate penological interests.” Id. at [326,
         132 S. Ct. 1510] (quotation marks omitted). We recognize that “[t]he
         task of determining whether a policy is reasonably related to
         legitimate security interests is peculiarly within the province and
         professional expertise of corrections officials.” Id. at [328, 132 S. Ct.
         1510) (quotation marks omitted). Unless there is “substantial
         evidence in the record to indicate that the officials have exaggerated
         their response to these considerations courts should ordinarily defer
         to their expert judgment in such matters.” Id. (quotation marks
         omitted).
Parkell, 833 F.3d at 326. This particular balancing test applies specifically to visual
body-cavity searches,14 whereas “other more or less intrusive types of bodily searches
. . . entail a different balancing of interests.” Id. at 327. Still, “even strip searches ‘less
intrusive than . . . visual body-cavity searches’ are an ‘extreme intrusion on privacy.’”
Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 621 F.3d 296, 307 (3d
Cir. 2010) (“Florence I”). A number of courts have determined a strip search
performed in an “abusive fashion” may violate the Fourth Amendment. Bell, 441 U.S.
at 560, 99 S. Ct. at 1885 (“[O]n occasion a security guard may conduct the search in
an abusive fashion. Such an abuse cannot be condoned.”) (citation omitted); see also
Watson v. Sec’y Pa. Dep’t of Corr., 436 F. App’x 131, 136 (“The intrusive and
humiliating nature of [a search including physical touch and sexual comments],
conducted on an arbitrary basis, calls into question its reasonableness and, thus, its
constitutionality.”)


 14
         According to the Third Circuit, “[a] visual body cavity search extends to visual
         inspection of the anal and genital areas’ and ‘[a] manual body cavity search
         includes some degree of touching or probing of body cavities.’” Id. at 327
         (quoting Blackburn v. Snow, 771 F.2d 556, 561 n.3 (1st Cir. 1985)).

                                               30
      The record reflects a dispute as to the justification for the strip search. However,
documentation from Defendant Martin and Nurse Compton indicates the strip search
was performed in response to Plaintiff’s alleged suicide threat. (Doc. 32-1 at 54, 55).
However, this same documentation acknowledges that Plaintiff denied having made
this suicide threat. (Id.). Indeed, Plaintiff offered evidence to support his argument
that Defendant Martin created this suicide note, including: Plaintiff’s numerous denials
of having submitted that suicide threat, the close temporal proximity between
Defendant Martin’s initial search of Plaintiff’s cell in which he confiscated legal
materials, Defendant Martin’s refusal to produce the alleged suicide note upon
Plaintiff’s request, and the fact that Nurse Compton did not receive the suicide note
directly from Plaintiff, but instead received it through a slip in the medical box. (Ex.
59 at 76; Ex. 61 at 80; Ex. 63 at 86).
      Thus, a genuine dispute of material fact exists as to whether Defendant Martin
knew Plaintiff was not suicidal and did not submit the medical slip at the time of the
strip search. See Parkell, 833 F.3d at 326 (stating deference to the corrections officer
is not warranted where there is substantial evidence the officer’s response was
“exaggerated”); McMillan v. Hughes, No. 17-13435, 2018 WL 3945467, at *6 (D.N.J.
Aug. 16, 2018) (concluding a claim alleging corrections officers “made degrading
comments about [plaintiff’s] body and threatened him during a strip search” could
survive a motion to dismiss); Brown v. Graham, No. 9:07-CV-1353, 2010 WL
6428251, at *14 (N.D.N.Y. Mar. 30, 2010) (denying summary judgment on a Fourth
Amendment strip search claim based on an alleged suicide threat where plaintiff failed
to allege or offer evidence “indicating that any such search was conducted with an
intent to intimidate, harass, or punish plaintiff, rather than with the intention to ensure
his safety by confiscating any items which might be used to inflict self-harm”).
Accordingly, Plaintiff’s objection to the Magistrate Judge’s conclusion on this issue
is sustained and summary judgment will be denied on the Fourth Amendment claim


                                           31
against Defendant Martin in Count XXIII.15
      2.     Eighth Amendment
      Visual-body cavity searches constitute cruel and unusual punishment in violation
of the Eighth Amendment only when “they are ‘undertaken maliciously or for the
purposes of sexually abusing an inmate.” Id. at 335 (quoting Crawford v. Cuomo, 796
F.3d 252, 258 (3d Cir. 2015)). The Eighth Amendment standard was further defined
in Ricks v. Shover, 891 F.3d 468 (3d Cir. 2018), in the context of sexual abuse claims.16
Drawing on the Supreme Court’s framework for excessive force claims in Hudson v.
McMillan, 503 U.S. 1, 8, 112 S. Ct. 995 (1992), the Ricks court rejected a broad
reading of Crawford and instead found a plaintiff must satisfy both an objective and


 15
        I decline to engage in a qualified immunity analysis on this issue because of the
        genuine dispute of material fact. Cf. Orsatti v. N.J. State Police, 71 F.3d 480, 483
        (3d Cir. 1995) (“When the material facts are not in dispute, the district court may
        decide whether a governmental official is shielded by qualified immunity as a
        matter of law.”).
 16
        The Third Circuit’s discussion of its new standard in Ricks involves physical
        touching by a prison official against an inmate. See, e.g., Id. at 475 (“When
        deciding objective harm, ‘not . . . every malevolent touch by a prison guard gives
        rise to a federal cause of action.’”) (emphasis added) (quoting Hudson, 503 U.S.
        at 9, 112 S. Ct. at 1000). The evidence presented in instant case, however, does
        not involve a sexualized touching beyond that which is incidental to a strip
        search; instead, the evidence shows only verbal harassment by Defendant Martin
        concurrently with the strip search. (Ex. 59 at 76; Ex. 61 at 80; Ex. 63 at 86).
        While Ricks specifically addresses when a strip search that involves sexual
        touching may violate the Eighth Amendment, the Court’s discussion in Parkell,
        utilizing “or[,]” suggests sexual touching is not necessary for establishing an
        Eighth Amendment violation. See Parkell, 833 F.3d at 335 (strip searches will
        not violate the Eighth Amendment unless they are “‘undertaken maliciously or
        for the purposes of sexually abusing an inmate’”) (emphasis added) (quoting
        Crawford, 796 F.3d at 258). But see Armstrong v. Diraimo, No. 17-237, 2018
        WL 6788524, at *4 (W.D. Pa. Dec. 26, 2018) (“‘[S]exual harassment in the
        absence of contact or touching does not establish an Eighth Amendment violation
        . . . . Verbal harassment, including lewd comments, sexual propositioning, and the
        like, is not sufficient to satisfy the objective element of an Eighth Amendment
        sexual harassment claim.’”) (quoting McCain v. Wetzel, No. 17-184, 1018 WL
        1211507, at *3 (W.D. Pa. Mar. 8, 2018)).

                                              32
subjective prong to prevail on an Eighth Amendment sexual abuse claim. Ricks, 891
F.3d at 475. Thus, the “incident must be objectively, sufficiently intolerable and cruel,
capable of causing harm, and the official must have a culpable state of mind.” Id.
      The subjective prong requires an inquiry into whether the official “had a
legitimate penological purpose or if he or she acted ‘maliciously and sadistically for
the very purpose of causing harm.’” Id. (quoting Whitley v. Albers, 475 U.S. 312, 319-
20, 106 S. Ct 1078 (1986)).
        Absent a legitimate penological purpose, the type of touching
        involved in, for instance, a body-cavity search, would be undoubtedly
        cruel and unusual. And a desire to humiliate the inmate or gratify the
        officer—inferred through the officer’s conduct—is a reasonable way
        to distinguish between invasive touching that is permitted by law to
        ensure safety and that which is not. An analysis focused on the intent
        of the officer is therefore appropriate when evaluating whether an
        objectively intrusive search is constitutional.
        We have previously discussed this distinction as it pertains to claims
        for unconstitutional prison conditions. In Parkell v. Danberg, where
        an inmate was “subjected to thrice-daily visual body-cavity searches,”
        we concluded that those searches would only be cruel and unusual if
        they were “undertaken maliciously or for the purposes of sexually
        abusing” the plaintiff. 833 F.3d 313, 335-36 (3d Cir. 2016) (quoting
        Crawford, 796 F.3d at 258). We found a focus on intent necessary to
        demarcate permissible from ultra vires invasiveness.
Id. at 476.
      As discussed above, the record contains a genuine dispute of material fact
concerning Defendant Martin’s awareness that Plaintiff was neither suicidal nor
submitted the medical slip concerning suicide. Resolution of this dispute is needed to
determine whether Defendant Martin possessed the requisite intent. However, Plaintiff
must also satisfy the objective prong to survive summary judgment on this claim. See
id. (“[T]he inquiry to define culpable state of mind versus legitimate penological
purpose is a necessary, but not sufficient, inquiry.”).
      The objective prong is “‘contextual and responsive to contemporary standards
of decency.’” Id. (quoting Hudson, 503 U.S. at 8, 112 S. Ct. at 1000). Because “this
inquiry is necessarily contextual, fact-specific, and to be conducted in the first instance
by the District Court[,]” the Third Circuit declined to “craft a mechanical factors test

                                           33
for when sexual contact is objectively, sufficiently serious.” Id. at 478. Yet, “[t]he
scope, place, and timing of the offensive conduct will bear on its severity, as will the
details of the alleged contact.” Id.
      Even though the record supports an inference of physical contact by Defendant
Martin incident to performing the strip search, Plaintiff has not satisfied his burden of
demonstrating objective seriousness. Indeed, Defendant Martin’s comments about
Plaintiff’s genitalia—as established only through Plaintiff’s general recollections given
that no evidence was offered as to the specific content of these comments— is the only
purportedly cruel and unusual element to the strip search. A survey of decisions by
other courts analyzing Eighth Amendment sexual abuse claims reveals Defendant
Martin’s conduct, though undoubtedly inappropriate, uncomfortable, and
unprofessional, simply cannot rise to the level of a constitutional violation, especially
when more egregious circumstances were adjudged constitutionally insufficient. E.g.,
McIntyre v. Kellinger, 741 F. App’x 891, 892-93 (3d Cir. 2018) (concluding incident
in which defendant dragged his hands down plaintiff’s buttocks, gripped his buttocks,
patted his thighs, and “squeezed [his] ass as if [he] was a woman” while whispering “in
a sexual manner” during a pat-down search was not objectively severe or serious under
the Eighth Amendment); Ricks, 891 F.3d at 479 (suggesting an “isolated, momentary”
incident in which guard “rubbed his erect penis against [plaintiff’s] buttocks through
both men’s clothing” was not sufficiently severe, but permitting amendment);
Washington v. Harris, 186 F. App’x 865, 866 (11th Cir. 2006) (concluding inmate
failed to state Eighth Amendment claim where a prison guard “crept up behind [the
prisoner inmate] while he was working,” grabbed his genitals, kissed him on the
mouth, and threatened to perform oral sex on him); Boddie v. Schnieder, 105 F.3d 857,
861 (2d Cir. 1997) (concluding conduct involving female corrections who officer
squeezed plaintiff’s penis, said “[Y]ou know [you’re] a sexy black devil, I like you,”
bumped into plaintiff with her breasts, and pinned him against the wall “with her whole
body vagina against penis” were not sufficiently serious); Armstrong, 2018 WL

                                          34
6788524, at *1 (granting summary judgment in favor of defendant who, during a
random pat-down search, “placed his hands inside Plaintiff’s boxer shorts, stroked his
penis once, and grabbed his scrotum,” and commented “I do what the fuck I want” and
“I felt bigger”); Waston v. Wingard, No. 3:16-CV-00055, 2018 WL 2108316, at *1
(W.D. Pa. Jan. 31, 2018) (finding conduct involving defendant who gave plaintiff an
“upper cut” to the groin with his forearm, “groped and massaged [his] penis,” and
examined plaintiff’s “butt . . . like a doctor” did not amount to sexual abuse); Harris
v. Zappan, No. CIV A 97-4957, 1999 WL 360203, at *4-*5 (E.D. Pa. May 28, 1999)
(determining allegations of one instance of sexually explicit comments combined with
fondling and rubbing on thighs and breasts was not sufficiently serious). Accordingly,
summary judgment will be granted in favor of Defendant Martin on Plaintiff’s Eighth
Amendment strip search claim in Count XXIII.
                                   IV. Conclusion
      For the above stated reasons, the Magistrate Judge’s Report and
Recommendation will be adopted in part and rejected in part as follows. Summary
judgment will be granted in favor Defendants Forshe and Wenzel on all claims against
them, in favor of Defendants Martin and Frawley on all claims arising from Plaintiff’s
exposure to Hepatitis C, and in favor of Defendant Martin on Plaintiff’s Eighth
Amendment strip search claim. Summary judgment will be denied on all other claims.
Accordingly, the following claims against Defendant Martin based on events relating
to the September 19, 2017 strip search will survive summary judgment: (1) Count I
(IIED); (2) Count II (assault); (3) Count XV (state-created danger); (4) Count XVII
(First Amendment retaliation); (5) Count XXI (substantive due process); and (6) Count
XXIII (Fourth Amendment strip search). The following claims against Defendant
Frawley based on events relating to Plaintiff’s cell assignment in September of 2017
will survive summary judgment: (1) Count I (IIED); (2) Count XIII (failure to protect);


                                         35
(3) Count XV (state-created danger); (4) Count XVII (First Amendment retaliation);
(5) Count XXI (substantive due process).
      An appropriate order follows.




May 13, 2019                                  /s/ A. Richard Caputo
Date                                          A. Richard Caputo
                                              United States District Judge




                                       36
